DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seyfert et al. (US 2007/0181619) in view of Chica (US 3,942,692).
Regarding claim 1, Seyfert discloses a holster for a pistol comprising: a body (20) defining a receptacle configured to removably receive in a holstered condition a pistol having a grip, a slide, a muzzle end and a trigger guard (at 10), and an illuminator device (108) connected below the muzzle end of the pistol and forward of the trigger guard; the body when oriented for use having an open upper end from which the grip extends when in the holstered condition; the receptacle having a forward surface associated with a top surface of the slide; the body defining an aft direction away from the forward surface; the receptacle having a trigger guard space configured to receive the trigger guard and defined by a trigger guard support portion of the body; the receptacle having an illuminator space (Fig. 18) below the trigger guard and aft of a lower portion of the forward surface and configured to receive the illuminator device; the forward surface of the receptacle having a relief space (Fig. 18, at 80) configured to receive the top surface of the slide adjacent to the muzzle end when the pistol is rotated while moved between an unholstered condition and the holstered condition such that the illuminator device clears the trigger guard support portion. See Figs. 1-18. Seyfert does not disclose a trigger guard support as claimed. 
Chica, which is drawn to a holster, discloses a trigger guard support portion (4) of the body (Fig. 1) being configured to prevent extraction of a pistol except upon such rotation of the pistol, and remaining unmoved upon such rotation that bypasses the trigger guard support portion. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a trigger guard support portion as disclosed by Chica on the holster of Seyfert in order to better secure a weapon therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734